Title: To John Adams from François Adriaan Van der Kemp, 1 February 1806
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
1 Febr. 1806

Being again favoured with a new mark of your continued kindness I will not bereave meself of the pleasure in answering your Letter. Long since had I written Sir! had it been in my power, to communicate something, deserving your attention—without it—I thought it improper, to abuse of your indulgence too often. I took hold of the first opportunity—offered by the season, to let you know—that I was yet alive.
Tho I agree perfectly well with you—in rejecting wonders in our days—and am more inclined to laugh, than to adopt absurdities—I love, however, where it is possible, to examine the pretended wonders at the bottom—as something real commonlÿ affords a pretext, upon which they build their  Philosophical dreams—I have not seen the French or German accounts but am inclined to believe—that the tale is adorned—and the groundwork partly false. That a stone shower reallÿ happens, and actually has taken place, I do not doubt, and should make this same conclusion from Livÿ’s reiterated mentioning of similar facts—during a longe course of years, if it had not been proved by eye-witnesses—by violent eruptions from Vulcano’s—from several passages in Livÿ. I do not question—of these showers of burning-stones—were from Œtna or Vesuvius:—I should not take notice of similar reveries of moderns, was  were I not often spurred to it, bÿ the insidious views of some and bad faith of the others. Your remark upon Buston’s theory is, in mÿ opinion—unanswerable. Their greatest number aim oftener, to corrupt the heart, than to enlighten the understanding.
“Ludis circensibus P. Corn. Scipionis Nasicæ et P. Lentuli ædilium curulium sexaginta tres Africanas, et quadraginta ursos et Elephantos lusisse says Livius Lib. XLIV cap. 18—Will you tell me Sir! what is meant by Africanas—I do not understand it?
Another Question, which I expect—you can solve—In what manner died Francis Drake—Some saÿ—he was drowned—others he was devoured bÿ the crabs—armed Cap en pie—others that he died on his bed at Darien—the last is asserted by Hume—the first by Owen—the middle bÿ various Continental writers—Inform me of the truth.—
I flatter meself by your rapport—that the contents of the Boston Transactions must be more castigate—conseq—more valuable—as those of a similar kind in other parts of our continent, where theÿ seem more eager to fill up a volume—than to encrease by others the high opinion of the seventy and high opinion of the judges—But neither this is an American sin, exclusively. Many memoirs are placed in the Royal. Brtt. & French Societies—and Haerlem’s Maetschappÿ, who better deserved a place by the pastry-cook as to afford our posterity a striking proof, that our wise men were as often despicable—as our great men merited scorn and contempt.
Allow me—to accept your frendly offer—as you know Sir! that mÿ circumstances do not permit me the purchase—one or other time you might find a opportunity of conveying them hither—I am longing to peruse these Transactions—tho’ not in a hurrÿ. Thro Dr Morse—married with a Miss Breeze, whoms Brother lives in my vicinity and is a particular frend—to me—or thro Dr Kirkland—or anÿ other—it maÿ come in your power—But Sir! in case you persist in that act of beneficence, I must give you a previous warning, that you maÿ expect—a similar petitions—for the following volumes—
I will solemnly bind meself—the instant I am choosen a President of a Learned Society in the western woods, I will deem it a duty—to submit a copÿ to your inspection and criticism.
You have indeed puzled me with your new subject The fucus—and I would expose meself to—a well-deserved ridicule—if without botanical books in the western woods I should be vain enough to write on the weeds of the sea-shore—which I know only by name—As you have examined the subject thoroughly, and are preparing yourselve to complete its little known and defective historÿ—even a hint maÿ become of use in your hands. I never heard yet of the Barilla the Dulse or Dilse—all the other names do denote the same, or rather varius species of sea-shore plants. Many of these are found on the Mediterranean coast, some on those of Holland, Zeeland and Flanders principally the two latter. Theÿ all belong to the class of the Cryptogamics, as far I know. One is called Fucus serratus—Fucus digitatus—Fucus vesiculosus Fucus nodosus to this last species may be brought, perhaps, the Sea-coral—an excellent herbage—for the table—used green and preserved—the taste a little saltish—a valuable antiscorbutic on the sea coast of Walcheren. The principal species seems to be the Fucus maritimus, or Quercus maritima—which I suppose the fucus vesiculosus—Another distinction is, that some species are creeping along the ground, without anÿ appearing roots others shoot branches and appear small shrubs. Soldanella—brassica marina—convolvulus maritimus—seems to be of the same kind—It is a small plant—its branches creeping along the ground—with round—polished—shining leaves with purple flowers—an antiscorbuticum—of a bitter saline taste—on the sea shores—
Kali (soda) on the sea shores—from one to 2 feet high, spreading its various branches horizontally—an apertive—of a saline taste—having yellow flowers.
Coralline a species of moss—of the same taste—similar if not the same with the Sea-coral mentioned before. This is all—what I can remember to have heard or read on this subject—which I shall be much delighted, in seing it treated by you in full. My friend Mappa tells me, that he supposes the Sargazo to belong to the same genus.
Since your last we have been gratified with the unparalelled victory of Nelson and the glorius naval action of Sir. R. Strachan. Another as that of Nelson might give peace to Europe, and crush a successful robber in the middle of his depredations—The Latter must be a yet more despicable wretch, than I did  consider him, if he did not envÿ Horatio’s fate—Your conjecture about America’s former state, has in mÿ opinion a high degree of plausibility, and manÿ monuments maÿ yet be dugged out from the earth, which should place it beyond doubt—thousand years perhaps might be equal to this destruction—whÿ less here—than in Asia—than in Zenobia’s Dominions who—if the Palmyrenean ruins—had been coverd—by water and earth—would have suspected there the existence of one of the world’s most opulent emporiums—and with the moral destructive causes—mentioned in your Letter—must here be joind—inundations—strong convulsions—vulcano’s earth-quakes &c. I am apprehensive—that your lineaments of future Europe are too prophetically true—It has been long since declining and thro all its limits—and most vital parts—the deadly seeds of corruption are spread—
Accept my thanks for the comm: on that valuable historian—I consider this as a new mark of your regard—I was highly pleased with their first perusal in 1790—Now I shall take leisure, of reading them with attention—
I hope not, that war with England shall be our doom, tho’ I disapprove Gr. Britt. violent conduct—but who can plead for the disingenuitÿ of our Merchants—affording more aid to France—doing more mischief to Eng: than we could do in open war—and is our independence more respected by France or Spain?
Your most obliged st.

Fr. Adr. vander Kemp.